EXHIBIT 10.35

TENTH AMENDMENT TO OFFICE LEASE

This Tenth Amendment to Office Lease (this “Tenth Amendment”) is made and
entered into as of January 29, 2008, by and between WA—THREE BELLEVUE CENTER,
L.L.C., a Delaware limited liability company (“Landlord”), and INFOSPACE, INC.,
a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord, as successor-in-interest to Three Bellevue Center LLC, a Washington
limited liability company, and Tenant, formerly known as InfoSpace.com, Inc., a
Delaware corporation, entered into that certain Office Lease Agreement dated
March 10, 2000, as supplemented by that certain letter dated October 10, 2000,
as amended by that certain First Lease Amendment dated August 1, 2000, and that
certain Second Lease Amendment dated August 25, 2000, as supplemented by that
certain letter dated May 18, 2001, and that certain letter dated August 31,
2001, as amended by that certain Third Lease Amendment dated June 4, 2002, and
that certain Fourth Lease Amendment dated May 16, 2003, as supplemented by that
certain letter dated June 3, 2003 , as amended by that certain Fifth Lease
Amendment dated June 23, 2004, as supplemented by that certain letter dated
September 1, 2005, and as amended by that certain Sixth Amendment dated
September 26, 2005, that certain Seventh Amendment dated April 10, 2006, that
certain Eighth Amendment to Office Lease Agreement, dated September 20, 2007,
and that certain Ninth Amendment to Office Lease, dated December 21, 2007 (the
“Ninth Amendment”) (collectively, the “Lease”), pursuant to which Landlord
leases to Tenant and Tenant leases from Landlord those certain space (the
“Premises”) located in that certain office building located at 601 108th Avenue,
N.E., Bellevue, Washington (“Building”) and commonly known as Key Center.

B. The parties desire to amend the Lease on the terms and conditions set forth
in this Tenth Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.

1. Defined Terms. Except as explicitly set forth in this Tenth Amendment, each
initially capitalized term when used herein shall have the same respective
meaning as is set forth in the Lease.

2. Motricity Lease; LOCs. Landlord and Tenant hereby acknowledge and agree that
all references in Section 6 of the Ninth Amendment (except the reference in the
first sentence of Section 6.1 of the Ninth Amendment) to “January 31, 2008” are
hereby deleted in their entirety and are replaced with “February 15, 2008”.

 

   KEY CENTER    [Infospace, Inc.]



--------------------------------------------------------------------------------

3. No Other Modifications. Except as otherwise provided herein, all other terms
and provisions of the Lease shall remain in full force and effect, unmodified by
this Tenth Amendment.

4. Counterparts. This Tenth Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Tenth Amendment, and all such counterparts together shall constitute one
and the same Tenth Amendment.

5. Conflict. In the event of any conflict between the Lease and this Tenth
Amendment, this Tenth Amendment shall prevail.

IN WITNESS WHEREOF, the parties have entered into this Tenth Amendment as of the
date first set forth above.

 

“LANDLORD”:

WA—THREE BELLEVUE CENTER, L.L.C.,

a Delaware limited liability company

By:   /s/ Jeremy B. Fletcher   Jeremy B. Fletcher,   Senior Managing Director
“TENANT”: INFOSPACE, INC., a Delaware corporation By:   /s/ David Binder   Its:
  CFO By:   /s/ Jim Voelker   Its:   Chairman and CEO

 

-2-    KEY CENTER    [Infospace, Inc.]



--------------------------------------------------------------------------------

NOTARY PAGES

 

STATE OF WASHINGTON)

                                                )    ss.

COUNTY OF KING)

  

I certify that I know or have satisfactory evidence that David Binder is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the CFO of Infospace, Inc., a Delaware
corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.

 

Dated:   January 29, 2008 /s/ Barbara A. Thrall (Signature) (Seal or stamp)
Title:   Sr. Corporate Paralegal Notary Public in and for the State of WA My
appointment expires: January 19, 2011

 

STATE OF WASHINGTON)

   )    ss.

COUNTY OF KING)

  

I certify that I know or have satisfactory evidence that Jim Voelker is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the Chairman and CEO of Infospace, Inc., a
Delaware corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.

 

Dated:   January 29, 2008 /s/ Barbara A. Thrall (Signature) (Seal or stamp)
Title:   Sr. Corporate Paralegal Notary Public in and for the State of WA My
appointment expires: January 19, 2011

 

-3-    KEY CENTER    [Infospace, Inc.]



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

   )       )   

COUNTY OF LOS ANGELES

   )   

On January 30, 2008, before me, Elicia A. Hauschild, a Notary Public, personally
appeared Jeremy B. Fletcher, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the forgoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature   /s/ Elicia A Hauschild   (Seal)

 

-4-    KEY CENTER    [Infospace, Inc.]